Case 20-80240-JJG-11V       Doc 44    Filed 06/23/20    EOD 06/23/20 17:28:21      Pg 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION


IN RE:                                           )      CASE NO. 18-80240-JJG-11V
                                                 )
ROCK CHURCH OF THE                               )
WABASH VALLEY, INC.,                             )
                                                 )
       Debtor.                                   )

                    SMALL BUSINESS CASH FLOW STATMENT
       The debtor is an Indiana Domestic Nonprofit Corporation which is engaged in Religious
Services and observation to its congregation members and the general public. The venture is
funded exclusively from donations to the church. The Debtor operates on a Cash Basis
accounting system.

                  CURRENT BUSINESS INCOME AND EXPENSES

Bank book balance and cash on hand at May 1, 2020               $ 1,662.21

RECEIPTS & OTHER FUNDING:
     1. Donation Receipts/tithe & Offerings                    $ 4,075.07
     2. Accounts Receivable Collections                        $0
     3. Loans/Financing                                        $0
     4. Capital Contributions                                  $0
     5. Other Receipts                                         $0

I. TOTAL RECEIPTS & FUNDING               (sum of lines 1-5)   $ 4,075.07

EXPENDITURES:
     6. Inventory Purchases                                    $0
     7. Taxes                                                  $0
     8. PAYROLL
            a. Compensation of Insiders                        $0
            b. Salaries & Wages                                $0
            c. Outside Labor                                   $0
     9. Payments to Professionals                              $ 1,500.00
     10. Insurance                                             $0
     11. Real Property Rent Payments                           $0
     12. Equipment Lease Payments                              $0
     13. Mortgage Payments                                     $ 1,739.65
     14. Utilities/Telephone                                   $ 662.10
Case 20-80240-JJG-11V     Doc 44   Filed 06/23/20   EOD 06/23/20 17:28:21    Pg 2 of 2




      Rock Church of the Wabash Valley, Inc.           20-80240-JJG-11V

      15. Supplies                                           $ 104.43
      16. Repairs & Maintenance                              $ 265.23
      17. Travel & Entertainment                             $
      18. Other Expenses (Ministerial Books)                 $ 209.09
                           (Pastoral Expense)                $ 300.00
                           (Benevolence- food pantry)        $ 150.00

TOTAL EXPENDITURES (sum of lines 6-18)                 $ 4,989.25
NET CASH FLOW (Total Receipts less Total Expenditures) $ (854.78)

Bank book balance and cash on hand at June 16, 2020.         $ 889.20


                                              Respectfully Submitted,


                                              /s/ James Thurston
                                              President/ Pastor
                                              Rock Church of the Wabash Valley, Inc.,
   Date: June 23, 2020



B. Scott Skillman
Skillman Defense Firm
POB 9481
Terre Haute, IN 47808-9481
(765) 780-7545
Fax: (812) 232-9700
Email: skillmandefensefirm@gmail.com
